Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147718                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re TIMOTHY T. FRYHOFF                                                                                            Justices
  _________________________________________
  ATTORNEY GRIEVANCE COMMISSION,
           Petitioner.                                              SC: 147718

  _________________________________________/

         On order of the Court, the petition for injunction pursuant to MCR 9.108(E)(4) is
  considered, and it is DENIED. In lieu of granting the relief requested, we invite the
  Attorney Grievance Commission to file with the Court its proposal for amending the
  Michigan Rules of Professional Conduct so as to clarify the status of attorney fee
  provisions such as that utilized by the attorney who is the subject of the petition for
  injunction. The issues are whether the use of a “results obtained” or “value added”
  provision in the calculation of attorney fees in a divorce case makes the fee “contingent”
  and thus impermissible under MRPC 1.5(d), and if so, whether the rules should be
  amended to permit such fee provisions under certain conditions.

         The State Bar Family Law Council and Standing Committee on Professional
  Ethics are also invited to file proposed rule amendments addressing the issue presented.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           s1030
                                                                               Clerk